Case 4:18-cv-00659-ALM-KPJ Document 4 Filed 11/19/18 Page 1 of 17 PageID #: 15



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

TERESITA MAKANAS, INDIVIDUALLY                  §
& ON BEHALF OF OTHERS SIMILARLY                 §
SITUATED,                                       §
                                                §
                     Plaintiff,                 §      Case No. 4:18-cv-00659-ALM-KPJ
                                                §
         v.                                     §
                                                §
THOMSON REUTERS (TAX &                          §
ACCOUNTING) INC.,                               §
                                                §
                     Defendant.
                                                §

                            ANSWER TO PLAINTIFF’S COMPLAINT

         Defendant Thomson Reuters (Tax & Accounting) Inc. (“Defendant”), by and through its

attorneys, Seyfarth Shaw LLP, hereby submits its Answer to Plaintiff’s Complaint as follows:

                      I. INTRODUCTION, JURISDICTION AND VENUE

COMPLAINT ¶1:

        Plaintiff and those similarly situated seek an action for declaratory judgment under 28
U.S.C. §§ 2201 and 2202 and for compensation and other relief under the Fair Labor Standards
Act, as amended, 29 U.S.C. §§ 215, 216(b) and 217.

ANSWER:

         Defendant admits that Plaintiff purports to bring a cause of action under the Fair Labor

Standards Act (“FLSA”), but denies that there are any “similarly situated” employees and denies

that Plaintiff is entitled to any relief.

COMPLAINT ¶2:

       Jurisdiction of this action is conferred on the Court by 29 U.S.C. §§ 216(b), 217; 28 U.S.C.
§ 1331 and 28 U.S.C. § 1337. Venue lies within the district, pursuant to 28 U.S.C. § 1391.

ANSWER:

         Defendant admits the allegations in Paragraph 2.


51911280v.3
Case 4:18-cv-00659-ALM-KPJ Document 4 Filed 11/19/18 Page 2 of 17 PageID #: 16



COMPLAINT ¶3:

         At all times material herein, Plaintiff and those similarly situated have been entitled to the
rights, protection and benefits provided under the Fair Labor Standards Act, as amended, 29 U.S.C.
§ 201, et seq. (hereafter referred to as “FLSA”).

ANSWER:

          Defendant admits that Plaintiff purports to bring a cause of action under the FLSA, but

denies that there are any “similarly situated” employees and denies that Plaintiff is entitled to any

relief.

                                          II. THE PARTIES

                                           A. DEFENDANT

COMPLAINT ¶4:

       Defendant Thomson Reuters (Tax & Accounting) Inc., is a domestic corporation and was
the Plaintiff’s employer for all relevant time periods. Thomson is registered to do business in
Texas. For all of the similarly situated employee Plaintiffs, Thomson is currently or was their
employer within the meaning of the Fair Labor Standards Act, 29 U.S.C § 203(d). The registered
agent for Thomson is The Corporation Service Company DBA CSC — Lawyers INCO whose
address is 211 E. 7th Street Suite 620, Austin, Texas 78701.

ANSWER:

          Defendant admits that it is a domestic corporation that is registered to do business in Texas.

Defendant also admits that it may be served through its registered agent, Corporate Service

Company d/b/a CSC at 211 E. 7th Street, Suite 620, Austin, Texas 78701. In addition, Defendant

admits that it was Plaintiff’s employer, but denies that Plaintiff is entitled to any relief. Defendant

denies the remaining allegations in Paragraph 4.

                                            B. PLAINTIFF

COMPLAINT ¶5:

          Plaintiff was hired by Defendant in August of 2000.

ANSWER:

          Defendant admits the allegations in Paragraph 5.

                                                   -2-
51911280v.3
Case 4:18-cv-00659-ALM-KPJ Document 4 Filed 11/19/18 Page 3 of 17 PageID #: 17



COMPLAINT ¶6:

         Plaintiff is a resident and citizen of Carrollton, Texas.

ANSWER:

         Defendant is without sufficient knowledge to either confirm or deny the allegations in

Paragraph 6.

COMPLAINT ¶7:

       Beginning in May of 2016, Plaintiff was employed as an Executive Assistant, classified as
an hourly employee, and was non-exempt from the requirements of the Fair Labor Standards Act.

ANSWER:

         Defendant admits that beginning on or about April 25, 2016, Defendant employed Plaintiff

as an Executive Assistant, which Defendant classified as a non-exempt, hourly position per the

FLSA. Defendant denies the remaining allegations in Paragraph 7.

COMPLAINT ¶8:

       Plaintiff brings this action on behalf of herself and on behalf of all other Thomson
employees, whether past, present or future, who are or were 1) employed by Thomson as an
Executive Assistant and/or in similar position; and 2) did not receive overtime for hours worked
in excess of forty (40) hours per week.

ANSWER:

         Defendant admits that Plaintiff purports to bring this action on behalf of herself and on

behalf of other similarly situated employees, but denies that there are any “similarly situated”

employees and denies that Plaintiff is entitled to any relief.

                                 III. FACTUAL ALLEGATIONS

COMPLAINT ¶9:

         Thomson Reuters provides legal research and other services.




                                                   -3-
51911280v.3
Case 4:18-cv-00659-ALM-KPJ Document 4 Filed 11/19/18 Page 4 of 17 PageID #: 18



ANSWER:

         Defendant denies the allegations in Paragraph 9 on the basis that Defendant Thomson

Reuters (Tax & Accounting) Inc. provides tax and accounting services.

COMPLAINT ¶10:

       Plaintiff was employed by Thomson as an Executive Assistant during the times relevant to
this Complaint.

ANSWER:

         Defendant admits that it employed Plaintiff from April 25, 2016 - August 8, 2018 as an

Executive Assistant. Defendant denies the remaining allegations in Paragraph 10.

COMPLAINT ¶11:

      Plaintiff was employed by Defendant within a three (3) year period preceding filing of the
Complaint.

ANSWER:

         Defendant admits the allegations in Paragraph 11.

COMPLAINT ¶12:

         Plaintiff was made to work far in excess of forty (40) hours per week.

ANSWER:

         Defendant admits that Plaintiff worked in excess of forty (40) hours per week at times as

an Executive Assistant, but Defendant properly paid Plaintiff overtime every time it knew or

should have known that Plaintiff worked in excess of forty (40) hours per week.

COMPLAINT ¶13:

         Plaintiff was paid by the hour.

ANSWER:

         Defendant admits the allegations in Paragraph 13.




                                                -4-
51911280v.3
Case 4:18-cv-00659-ALM-KPJ Document 4 Filed 11/19/18 Page 5 of 17 PageID #: 19



COMPLAINT ¶14:

         Plaintiff was instructed not to report more than 40 hours per week on regular basis.

ANSWER:

         Defendant denies the allegations in Paragraph 14.

COMPLAINT ¶15:

        Plaintiff frequently worked in excess of 40 hours per week and was not allowed to report
all hours worked.

ANSWER:

         Defendant denies the allegations in Paragraph 15.

COMPLAINT ¶16:

         Plaintiff was not paid overtime wages for hours over 40 worked per hour.

ANSWER:

         Defendant denies the allegations in Paragraph 16.

COMPLAINT ¶17:

       Plaintiff’s immediate supervisor had knowledge that Plaintiff worked more than 40 hours
per week and was not paid for the overtime hours worked.

ANSWER:

         Defendant denies the allegations in Paragraph 17.

COMPLAINT ¶18:

        Plaintiff’s immediate supervisor instructed her to work more than 40 hours per week and
to not report the overtime hours.

ANSWER:

         Defendant denies the allegations in Paragraph 18.

COMPLAINT ¶19:

       Other Executive Assistants who work for Defendant are paid by the hour, work more than
40 hours per week, and are instructed to not report hours over 40.



                                                 -5-
51911280v.3
Case 4:18-cv-00659-ALM-KPJ Document 4 Filed 11/19/18 Page 6 of 17 PageID #: 20



ANSWER:

          Defendant denies the allegations in Paragraph 19 because Defendant is not aware of

another Executive Assistant who Defendant classified as non-exempt and paid by the hour who

works, or worked, more than 40 hours per week and whose supervisor instructs, or instructed, him

or her to not report hours over 40, which such instruction would be contrary to the policies that

Defendant maintains and enforces.

                           COLLECTIVE ACTION ALLEGATIONS

COMPLAINT ¶20:

        Plaintiff brings her Claim for Relief for violation of the FLSA as a collective action
pursuant to Section 16(b) of the FLSA, 29 U.S.C. § 216(b), on behalf of all persons who were, are,
or will be employed by Defendant as an Executive Assistant at any time within the applicable
statue [sic] of limitations period, who have not been compensated for all hours worked in excess
of forty (40) hours per work week.

ANSWER:

          Defendant admits that Plaintiff purports to bring a cause of action under the FLSA, but

denies that there are any “similarly situated” employees and denies that Plaintiff is entitled to any

relief.

COMPLAINT ¶21:

        Plaintiff brings her claim an “opt-in” collective action pursuant to Section 16(b) of FLSA,
29 U.S.C. § 216(b), as prospective members of the FLSA Collective Action are similarly situated
to Plaintiff and have claims that are similar to Plaintiff’s Claim for Relief.

ANSWER:

          Defendant admits that Plaintiff purports to bring a cause of action under the FLSA, but

denies that there are any “similarly situated” employees and denies that Plaintiff is entitled to any

relief.

COMPLAINT ¶22:

        Questions of law and fact common to the collective action as a whole include, but are not
limited to, the following:

                                                -6-
51911280v.3
Case 4:18-cv-00659-ALM-KPJ Document 4 Filed 11/19/18 Page 7 of 17 PageID #: 21



         a.     Whether Thomson unlawfully failed and continues to fail to compensate FLSA
                Collective Action Plaintiff and prospective FLSA Collective Action Plaintiffs for
                all hours worked in violation of the FLSA, 29 U.S.C. § 201 et seq.;

         b.     Whether Thomson unlawfully failed and continues to fail to pay overtime
                compensation in violation of the FLSA, 29 U.S.C. § 201 et seq.;

         c.     Whether Thomson’s failure to pay overtime to the FLSA Collective Action Plaintiff
                was willful within the meaning of FLSA;

         d.     Whether Thomson failed and continues to fail to maintain accurate records of actual
                time worked by the FLSA Collective Action Plaintiffs;

         e.     Whether Thomson failed and continues to fail to record or report all actual time
                worked by the FLSA Collective Action Plaintiffs; and

         f.     Whether Thomson failed and continues to fail to provide accurate wage statements
                itemizing all actual time worked and wages earned by the FLSA Collective Action
                Plaintiffs.

ANSWER:

         Defendant denies the allegations in Paragraph 22.

COMPLAINT ¶23:

       Plaintiff and the FLSA Collective Action Plaintiffs are similarly situated and are subject to
Thomson’s common practice, policy or plan of refusing to compensate all hours worked and
refusing to pay overtime in violation of the FLSA.

ANSWER:

         Defendant denies the allegations in Paragraph 23.

COMPLAINT ¶24:

        The names and addresses of the FLSA Collective Action Plaintiffs are available from
Defendant, and notice should be provided to the FLSA Collective Action Plaintiffs via first class
mail to their last known address as soon as possible.

ANSWER:

         Defendant admits that it possesses the names and last known addresses for certain of its

employees. Defendant denies the remaining allegations in Paragraph 24.




                                                -7-
51911280v.3
Case 4:18-cv-00659-ALM-KPJ Document 4 Filed 11/19/18 Page 8 of 17 PageID #: 22



                             IV. PLAINTIFF’S CLAIM FOR RELIEF

              (Fair Labor Standards Act, 29 U.S.C. § 201 et seq., Brought by Plaintiff on
                     Behalf of Herself and all FLSA Collective Action Plaintiffs)

COMPLAINT ¶25:

       Plaintiff, on behalf of herself and all FLSA Collective Action Plaintiffs, re-allege and
incorporate by reference paragraphs stated above as if they were set forth again herein.

ANSWER:

          Defendant realleges and incorporates its foregoing responses as if they were set forth again

herein.

COMPLAINT ¶26:

        At all relevant times, Defendant has been, and continues to be, an “employer” engaged in
interstate “commerce” and/or in the production of “goods” for “commerce,” within the meaning
of the FLSA, 29 U.S.C. § 203. At all relevant times, Defendant has employed and/or continues to
employ “employee[s],” including Plaintiff and each of the prospective FLSA Collective Action
Plaintiffs, who have been and/or continue to be engaged in interstate “commerce” and/or in the
production of “goods” for “commerce,” within the meaning of the FLSA, 29 U.S.C. § 203. At all
relevant times, Defendant has had gross operating revenues in excess of $500,000.

ANSWER:

          Defendant admits that it employed Plaintiff. Defendant also admits that it engaged in

interstate commerce and had gross operating revenues in excess of $500,000 during the time it

employed Plaintiff as an Executive Assistant. Defendant denies the remaining allegations in

Paragraph 26.

COMPLAINT ¶27:

       Plaintiff and opt-in Plaintiffs in this action have signed and filed Consent to Sue forms
pursuant to Section 16(b) of the FLSA, 29 U.S.C. §§ 216(b) and 256.

ANSWER:

          Defendant admits that Plaintiff has consented to joining this lawsuit. Defendant denies the

remaining allegations in Paragraph 27.



                                                  -8-
51911280v.3
Case 4:18-cv-00659-ALM-KPJ Document 4 Filed 11/19/18 Page 9 of 17 PageID #: 23



COMPLAINT ¶28:

       The FLSA requires Defendant, as a covered employer, to compensate all non-exempt
employees for all hours worked, and to compensate all non-exempt employees at a rate of not less
than one and one-half times their regular rate of pay for work performed in excess of forty (40)
hours in a work week.

ANSWER:

         Defendant admits that the FLSA contains provisions regarding the payment of overtime to

employees. Defendant denies the remaining allegations in Paragraph 28.

COMPLAINT ¶29:

       Plaintiff and all FLSA Collective Action Plaintiffs are entitled to compensation for all
hours worked.

ANSWER:

         Defendant admits that Plaintiff is entitled to compensation for all hours worked and

maintains that Defendant has already compensated Plaintiff for all hours worked. Defendant denies

the remaining allegations in Paragraph 29 because there is no “FLSA Collective Action” at this

time.

COMPLAINT ¶30:

      Plaintiff and all FLSA Collective Action Plaintiffs are entitled to be paid overtime
compensation for all overtime hours worked.

ANSWER:

         Defendant admits that Plaintiff is entitled to compensation for all overtime hours worked

and maintains that Defendant has already compensated Plaintiff for all overtime hours worked.

Defendant denies the remaining allegations in Paragraph 30 because there is no “FLSA Collective

Action” at this time.

COMPLAINT ¶31:

       At all relevant times, Defendant, pursuant to its policies and practices, failed and refused
to compensate Plaintiff and the FLSA Collective Action Plaintiffs for work performed in excess
of 40 hours per week.

                                                -9-
51911280v.3
Case 4:18-cv-00659-ALM-KPJ Document 4 Filed 11/19/18 Page 10 of 17 PageID #: 24



 ANSWER:

          Defendant denies the allegations in Paragraph 31.

 COMPLAINT ¶32:

       At all relevant times Defendant, pursuant to its policies and practices, failed and refused to
 pay overtime premiums to Plaintiff and the FLSA Collective Action Plaintiffs for their hours
 worked in excess of 40 hours per week.

 ANSWER:

          Defendant denies the allegations in Paragraph 32.

 COMPLAINT ¶33:

        At all relevant times, the overtime work performed by Defendant’s non-exempt employees,
 including Plaintiffs and the FLSA Collective Action Plaintiffs, was and continues to be required
 or permitted by Defendant, for the benefit of Defendant, and is directly related to such employees’
 principal employment with Defendant, and is an integral and indispensable part of such
 employees’ employment with Defendant.

 ANSWER:

          Defendant is without sufficient knowledge to either confirm or deny the allegations in

 Paragraph 33 because it cannot respond about the necessity of overtime work for every single one

 of its non-exempt employees and, on that basis, denies the allegations in Paragraph 33.

 COMPLAINT ¶34:

         Defendant violated and continues to violate the FLSA, 29 U.S.C. § 201 et seq., including
 29 U.S.C. §§ 207(a)(1) and 215(a), by failing to pay FLSA Collective Action Plaintiffs for all
 hours actually worked and by failing to pay FLSA Collective Action Plaintiffs at least one-and-a-
 half times their regular rates of pay for all hours worked in excess of forty (40) in a workweek.
 These violations of the FLSA were knowing and willful within the meaning of 29 U.S.C. § 201 et
 seq.

 ANSWER:

          Defendant denies the allegations in Paragraph 34.

 COMPLAINT ¶35:

         The FLSA also imposes specific employment record-keeping requirements, including the
 obligation to keep accurate records of all hours worked. By failing to record, report, and/or
 preserve records of hours worked by Plaintiffs and the prospective FLSA Collective Action

                                                -10-
 51911280v.3
Case 4:18-cv-00659-ALM-KPJ Document 4 Filed 11/19/18 Page 11 of 17 PageID #: 25



 Plaintiffs, Defendant has failed to make, keep, and preserve records with respect to each of its
 employees sufficient to determine their wages, hours, and other conditions and practice of
 employment, in violation of the FLSA, 29 U.S.C. § 201 et seq., including 29 U.S.C. §§ 211(c) and
 215(a). These violations of the FLSA were knowing and willful within the meaning of 29 U.S.C.
 § 201 et seq.

 ANSWER:

          Defendant admits that the FLSA imposes certain record-keeping requirements. Defendant

 denies the remaining allegations in Paragraph 35.

 COMPLAINT ¶36:

        As a result of Defendant’s violations of law, FLSA Collective Action Plaintiffs are entitled
 to recover from Defendant the amount of their unpaid wages and overtime compensation, an
 additional equal amount as liquidated damages, as provided by the FLSA, 29 U.S.C. § 216(b),
 prejudgment interest, attorneys’ fees, litigation expenses and court costs, pursuant to 29 U.S.C. §
 216(b), and such other legal and equitable relief as the Court deems just and proper.

 ANSWER:

          Defendant denies the allegations in Paragraph 36.

                                          V. SUMMARY

 COMPLAINT ¶37:

         Plaintiffs ask the Court to enter a declaratory judgment, declaring that the Defendant has
 willfully and wrongfully violated its statutory obligations, and deprived Plaintiffs and those
 similarly situated of their rights, protection and entitlements under law as alleged in Plaintiffs’
 complaint.

 ANSWER:

          Defendant admits that Plaintiff seeks a declaratory judgment, but denies that Plaintiff—or

 any other employee Plaintiff purports to bring this action on behalf of—is entitled to any form of

 relief, including a declaratory judgment.

 COMPLAINT ¶38:

         Plaintiffs further request the Court to enter a permanent injunction, restraining and
 preventing Defendant from withholding the compensation that is due each of the Plaintiffs and
 those similarly situated and from further violating their rights under the law.



                                                 -11-
 51911280v.3
Case 4:18-cv-00659-ALM-KPJ Document 4 Filed 11/19/18 Page 12 of 17 PageID #: 26



 ANSWER:

          Defendant admits that Plaintiff seeks a permanent injunction, but denies that Plaintiff—or

 any other employee Plaintiff purports to bring this action on behalf of—is entitled to any form of

 relief, including a permanent injunction.

 COMPLAINT ¶39:

        Plaintiffs further request the Court to enter a permanent injunction, restraining and
 preventing Defendant from engaging in retaliatory and discriminatory conduct towards Plaintiffs
 and other similarly situated employees, that it be restrained from engaging in such conduct against
 other employees who participate herein or are called to testify herein, and to restrain such conduct
 of Defendant if other employees complain of wage and hour violations as such rights are protected
 under the law.

 ANSWER:

          Defendant admits that Plaintiff is seeking a permanent injunction, but denies that

 Plaintiff—or any other employee Plaintiff purports to bring this action on behalf of—is entitled to

 any form of relief, including a permanent injunction.

 COMPLAINT ¶40:

        Plaintiffs further ask that the Court order a complete and accurate accounting of all the
 compensation to which Plaintiff is entitled as well as provide a complete listing of the names and
 addresses of all those employees who are similarly situated as described above.

 ANSWER:

          Defendant admits that Plaintiff seeks a “complete and accurate accounting” and a “listing

 of the names and addresses of all those employees who are similarly situated” but denies that

 Plaintiff—or any other employee Plaintiff purports to bring this action on behalf of—is entitled to

 such relief.

 COMPLAINT ¶41:

         That Plaintiff will ask this Court to award her monetary damages in the form of back-pay
 compensation, liquidated damages equal to their unpaid compensation, plus interest. This will be
 for the named Plaintiff and all Plaintiffs similarly situated.



                                                 -12-
 51911280v.3
Case 4:18-cv-00659-ALM-KPJ Document 4 Filed 11/19/18 Page 13 of 17 PageID #: 27



 ANSWER:

          Defendant admits that Plaintiff seeks monetary damages, but denies that Plaintiff—or any

 other employee Plaintiff purports to bring this action on behalf of—is entitled to any form of relief,

 including monetary damages.

 COMPLAINT ¶42:

         Plaintiffs further ask the Court to award them their attorney fees, and their costs and
 expenses and disbursements in pursuing this cause of action for the named Plaintiffs and all those
 similarly situated.

 ANSWER:

          Defendant admits that Plaintiff seeks attorney fees, but denies that Plaintiff—or any other

 employee Plaintiff purports to bring this action on behalf of—is entitled to any form of relief,

 including attorney fees.

                                 VI. DEMAND FOR JURY TRIAL

 COMPLAINT ¶43:

          Plaintiffs demand a trial by jury upon all issues herein.

 ANSWER:

          Defendant admits the allegations in Paragraph 43.

                                              DEFENSES

          In asserting these defenses, Defendant does not assume the burden of proof on any matters

 for which Plaintiff rightfully bears the burden of proof. In addition, Defendant is continuing to

 investigate Plaintiff’s allegations and, therefore, reserves the right to amend its Answer and

 Affirmative Defenses.

          The term “Plaintiff,” as used below, refers to any and all current and future Plaintiffs in

 this lawsuit.

          1.     Plaintiff fails to state a claim, in whole or in part, upon which relief can be granted.


                                                  -13-
 51911280v.3
Case 4:18-cv-00659-ALM-KPJ Document 4 Filed 11/19/18 Page 14 of 17 PageID #: 28



          2.    The two-year statute of limitations applies because Plaintiff cannot establish a

 willful violation of the FLSA. See 29 U.S.C. § 255.

          3.    At all times relevant, Defendant complied with the applicable requirements of the

 FLSA. In the alternative, Defendant is not liable because its acts or omissions were in good faith

 and in reasonable reliance on an administrative regulation, order, ruling, approval and

 interpretation of the United States Department of Labor, or an administrative practice or

 enforcement policy of the United States Department of Labor with respect to the class of employers

 to which Defendant belongs. See 29 U.S.C. §§ 258 and 259.

          4.    At all times relevant, Defendant complied with the requirements of the FLSA. In

 the alternative, Defendant should not be required to pay liquidated damages because its acts or

 omissions were in good faith and Defendant had reasonable grounds for believing that its acts or

 omissions were not a violation of the FLSA. See 29 U.S.C. § 260. In the alternative, the claims for

 liquidated damages and pre-judgment interest are barred to the extent that these forms of relief are

 duplicative of each other.

          5.    Plaintiff’s claims may be barred, in whole or in part, by the doctrine of judicial

 estoppel. Specifically, if Plaintiff made or makes representations in a court of law that are

 inconsistent with her representations in this lawsuit, then her claims may be barred by the doctrine

 of judicial estoppel.

          6.    Plaintiff’s claims may be barred, in whole or part, by the doctrines of release,

 waiver, and accord and satisfaction. See Martin v. Spring Break '83 Prods., LLC, 688 F.3d 247

 (5th Cir. 2012).




                                                -14-
 51911280v.3
Case 4:18-cv-00659-ALM-KPJ Document 4 Filed 11/19/18 Page 15 of 17 PageID #: 29



          7.    This case may not be maintained as a collective action because Plaintiff is not

 similarly situated to the persons she purports to represent. Thus, she cannot satisfy the

 requirements necessary to maintain a collective action under 29 U.S.C. § 216(b).

          8.    Plaintiff cannot demonstrate that Defendant knew or should have known about the

 unpaid hours she claims she worked.

          9.    If Plaintiff violated Defendant’s timekeeping policies by under-reporting and/or

 failing to report her hours worked and/or failing to sue Defendant’s complaint procedures to report

 any alleged underpayments, then Plaintiff’s claims may be barred, in whole or in part, by the

 doctrines of unclean hands and in pari delicto.

          10.   Plaintiff’s claims for overtime are based on noncompensable activities, including

 pre- and post-liminary activities and/or de minimis activities.

          Defendant presently has insufficient knowledge and information upon which to form a

 belief about whether it has additional affirmative defenses and/or counterclaims against Plaintiff.

 Accordingly, Defendant expressly reserves the right to assert additional affirmative defenses and

 counterclaims against Plaintiff.




                                                   -15-
 51911280v.3
Case 4:18-cv-00659-ALM-KPJ Document 4 Filed 11/19/18 Page 16 of 17 PageID #: 30



  DATED: November 19, 2018             Respectfully submitted,

                                       By: /s/ Brian A. Wadsworth
                                           Diana Tabacopoulos (pro hac vice
                                           submitted)
                                           dtabacopoulos@seyfarth.com
                                           California State Bar No. 128238
                                           SEYFARTH SHAW LLP
                                           2029 Century Park East, Suite 3500
                                           Los Angeles, CA 90067-3021
                                           Telephone: (310) 277-7200
                                           Facsimile: (310) 201-5219
                                           Lead Attorney

                                            Brian A. Wadsworth
                                            State Bar No. 24075231
                                            Fed. Bar No. 2311180
                                            bawadsworth@seyfarth.com
                                            SEYFARTH SHAW LLP
                                            700 Milam Street, Suite 1400
                                            Houston, Texas 77002-2812
                                            Telephone: (713) 225-2300
                                            Facsimile: (713) 225-2340

                                            ATTORNEYS FOR DEFENDANT
                                            THOMSON      REUTERS           (TAX   &
                                            ACCOUNTING), INC.




                                     -16-
 51911280v.3
Case 4:18-cv-00659-ALM-KPJ Document 4 Filed 11/19/18 Page 17 of 17 PageID #: 31



                                  CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing instrument was served on all
 counsel of record, as listed below, via the court’s electronic filing system, on this the 19th day of
 November, 2018.

          Dorotha M. Ocker
          OCKER LAW FIRM, PLLC
          111 W. Spring Valley Road, Ste. 250
          Richardson, TX 75081
          Tel. (214) 390-5715
          Facsimile: (469) 277-3365
          dmo@ockerlawfirm.com


                                                        /s/ Brian A. Wadsworth
                                                        Brian A. Wadsworth




                                                 -17-
 51911280v.3
